Citation Nr: 1019186	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  07-17 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for hepatitis C, 
currently rated as 40 percent disabling.

2.  Entitlement to a total rating based on individual 
unemployability (TDIU) due to service connected disabilities.


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to 
November 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in St. Louis, Missouri.

Because less than the maximum available benefit for a 
schedular hepatitis C rating was awarded the issue is 
properly before the Board.  See AB v. Brown, 6 Vet. App. 35 
(1993).

According to VA General Counsel, the question of entitlement 
to TDIU may be considered as a component of an appealed 
increased rating claim if the TDIU claim is based solely upon 
the disability or disabilities that are the subject of the 
increased rating claim.  See VAOPGCPREC 6-96.  VA General 
Counsel opinions are binding on the Board.  See 38 U.S.C.A. 
§ 7104(c) (West 2002); 38 C.F.R. § 14.507 (2007).  Because 
the Board is basing its determination for TDIU solely on the 
Veteran's service-connected hepatitis C, the Board concludes 
that it has jurisdiction over the issue of the Veteran's 
entitlement to TDIU.  Accordingly, that issue has been added 
to the present appeal, as listed above.  See Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001) (a separate, formal 
claim is not required in cases where an informal claim for 
TDIU has been reasonably raised); see also VAOPGCPREC 12-2001 
(July 6, 2001) (further expansion on the concept of when an 
informal claim for TDIU has been submitted).  Additionally, 
the Board notes that there is no prejudice to the Veteran in 
this case because the Board is granting entitlement to TDIU 
benefits.


FINDINGS OF FACT

1.  The Veteran's hepatitis C is manifested by daily fatigue, 
malaise, and weakness, with moderate anorexia and severe 
abdominal pain to include right upper quadrant tenderness and 
arthralgia and frequent incapacitating episodes.  

2.  The competent evidence of record indicates the Veteran's 
hepatitis C renders him unable to secure or follow 
substantially gainful employment.

CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 60 percent, but not 
greater, for hepatitis C have been met for the entire appeal 
period.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.114, Diagnostic 
Code 7354 (2009).

2.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disability have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Since the Board is granting entitlement to TDIU, the entire 
benefit sought on appeal, in essence, has been granted.  
Thus, no purpose would be served by undertaking an analysis 
of whether there has been compliance with the notice and duty 
to assist requirements set out in the Veterans Claims 
Assistance Act (VCAA) of 2000 (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

I.  Hepatitis C

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the 
Veteran's favor.  38 C.F.R. 
§ 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  
It is possible for a Veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes, however the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the Veteran's service-connected hepatitis C.  The Board has 
found nothing in the historical record that would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  The Board is of the opinion 
that this case presents no evidentiary considerations that 
would warrant an exposition of remote clinical histories and 
findings pertaining to this disability beyond that which is 
set out herein below.  In an increased rating case the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The Veteran is currently service connected for hepatitis C 
that is rated as 40 percent disabling.  Diagnostic Code 7354 
for hepatitis C allows for a 40 percent rating when there is 
daily fatigue, malaise, and anorexia, with minor weight loss 
and hepatomegaly, or; incapacitating episodes (with symptoms 
such as fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain) having a total 
duration of at least four weeks, but less than six weeks, 
during the past 12-month period.

A 60 percent rating is assigned when there is daily fatigue, 
malaise, and anorexia, with substantial weight loss (or other 
indication of malnutrition) and hepatomegaly, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least six 
weeks during the past 12-month period, but not occurring 
constantly.

Note (1): Evaluate sequelae, such as cirrhosis or malignancy 
of the liver, under an appropriate diagnostic code, but do 
not use the same signs and symptoms as the basis for 
evaluation under DC 7354 and under diagnostic code for 
sequelae.  See 38 C.F.R § 4.14.

Note (2): For purposes of evaluating conditions under 
diagnostic code 7354, 'incapacitating episode' means a period 
of acute signs and symptoms severe enough to require bed rest 
and treatment by a physician.

The term 'substantial weight loss' means a loss of greater 
than 20 percent of the individual's baseline weight, 
sustained for three months or longer; and the term 'minor 
weight loss' means a weight loss of 10 to 20 percent of the 
individual's baseline weight, sustained for three months or 
longer.  See 38 C.F.R. § 4.112.

As noted above, the Board previously remanded the case for an 
examination to determine the current severity of the 
Veteran's hepatitis C.  In this regard the Veteran was 
afforded a compensation and pension (C&P) examination in 
December 2009.  In that examination report, the Veteran 
presented with incapacitating episodes about 10 days per 
month requiring bed rest and treatment by a doctor.  The 
Veteran reported experiencing moderate weakness and severe 
malaise daily.  The Veteran further reported experiencing 
moderate anorexia and severe abdominal pain about 5 times a 
month.  There is no evidence of weight loss or gain.  Upon 
examination the Veteran exhibited right upper quadrant 
tenderness to deep palpation with liver palpable beyond the 
costal border.  The examiner notes that there is no evidence 
of jaundice, palmar erythema, spider angiomata, malnutrition 
or muscle wasting.  X-rays taken of the Veteran's lumbosacral 
spine, right elbow, right shoulder, and bilateral feet, 
revealed arthralgia associated with the Veteran's hepatitis 
C.  The examiner opined that the Veteran's arthralgia and 
fatigue associated with his hepatitis C would make him unable 
to maintain his previous employment as a mechanic, but 
further notes that the arthralgia associated with his 
hepatitis C is also affected by his depression which also 
causes fatigue and an increase in pain.  The examiner notes 
that it is impossible for him to determine whether the 
Veteran's depression or his hepatitis C is most likely to 
blame for this fatigue and chronic pain.  The examiner notes 
that it is clear that the elevated enzymes associated with 
the Veteran's hepatitis C would increase the level of pain 
that the Veteran suffers and therefore interfere with the 
Veteran's ability to maintain employment.  However, the 
examiner cannot determine without speculation whether the 
Veteran's hepatitis C or his depression has the greater 
impact on his inability to work.  When it is impossible to 
distinguish between effects of a service-connected disability 
and a nonservice-connected disability, the Board must 
attribute the effects to the service-connected disability.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (when a 
claimant has both service-connected and nonservice- connected 
disabilities, the Board must attempt to discern the effects 
of each disability and, where such distinction is not 
possible, attribute such effects to the service-connected 
disability).  As such, the Board finds that the Veteran's 
hepatitis C renders the Veteran unemployable and given the 
above listed symptomatology, finds that the Veteran is 
entitled to an increased rating of 60 percent for his 
service-connected hepatitis C.  38 C.F.R. § 4.114, Diagnostic 
Code 7354.

Additionally, the Board notes that the Veteran was previously 
examined in regards to his hepatitis C, relative to this 
appeal period, in August 2006, July 2008, and April 2009.  At 
each of these examinations, the Veteran exhibited similar 
symptomatology, including severe fatigue, near constant 
malaise, intermittent moderate anorexia, weakness, joint 
pain, exhaustion and more than 10 incapacitating episodes in 
a twelve month period.  Additionally, the July 2008 
examination noted that the Veteran was also suffering from 
depression which is greatly affected by his hepatitis C.  
None of these examinations provided an opinion with regard to 
the Veteran's ability to maintain employment, however, all 
noted that the Veteran was unable to work.  As the 
symptomatology in each of these examinations is in line with 
the symptomatology revealed in the December 2009 examination, 
the Board finds that the Veteran is entitled to a 60 percent 
rating for the entire appeal period.  

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the Board finds no basis upon which to assign a 
higher evaluation, than that herein assigned, for the 
Veteran's service-connected hepatitis C, as a review of the 
record, to include the medical evidence, fails to reveal any 
additional functional impairment associated with such 
disability to warrant consideration of alternate rating codes 
other than the ones discussed above.  The Board has 
considered all applicable diagnostic codes when rating the 
Veteran and has afforded him the highest rating possible.

As a final note, the Board acknowledges the Veteran's own 
statements that he is entitled to higher disability ratings.  
The Board must consider the entire evidence of record when 
analyzing the criteria laid out in the ratings schedule.  
However, while the Board notes that the Veteran is competent 
to provide evidence regarding symptomatology, he is not 
competent to provide an opinion regarding the severity of his 
symptomatology.  Such evidence must come from a medical 
professional.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

The evidence does show that symptomatology associated with 
the Veteran's hepatitis C more nearly approximates the 
schedular criteria associated with a 60 percent disability 
rating for the entire appeal period.  Therefore, a staged 
rating is not in order and as the Board finds that the 60 
percent rating is appropriate for the entire appeal period.

Under the above circumstances, the Board finds that the 
evidence is in favor of the Veteran's claim for an increased 
evaluation for hepatitis C for the entire appeal period, but, 
as discussed above, a preponderance of the evidence is 
against a higher evaluation than is assigned herein.  
Additionally, the Board has considered the benefit of the 
doubt rule and determined that the claim must be granted.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

II.  TDIU

Entitlement to TDIU requires the presence of impairment so 
severe that it is impossible for the average person to follow 
a substantially gainful occupation.  Consideration may be 
given to the Veteran's level of education, special training, 
and previous work experience in arriving at a conclusion, but 
not to his age or to the impairment caused by nonservice-
connected disabilities. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2009).  In reaching such 
a determination, the central inquiry is "whether the 
Veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability."  Hatlestad 
v. Brown, 5 Vet. App. 524, 529 (1993).

The law provides that a total disability rating may be 
assigned where the schedular rating is less than total, when 
the person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, or if there are two or more disabilities, there shall 
be at least one disability ratable at 40 percent or more and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  See 38 C.F.R. § 4.16(a).

The Veteran is service-connected for hepatitis C, which, as 
determined above, is evaluated as 60 percent disabling.  The 
assigned 60 percent rating for hepatitis C meets the criteria 
for schedular consideration of TDIU.  Id.  Thus, the Veteran 
is eligible to receive TDIU benefits.

For reasons stated immediately below, the Board finds that 
the evidence of record demonstrates that the Veteran's 
service-connected hepatitis C renders him unable to secure 
and follow a substantially gainful occupation.

The symptomatology associated with the Veteran's hepatitis C 
for the entire appeal period has been described in some 
detail above in connection with the first issue on appeal.  
The Board will not belabor the point that the Veteran 
evidences difficulty adapting to a work-like setting, as such 
has already been detailed in the discussion of the increased 
rating claim above.  Of particular significance, however, is 
the statement by the examiner in the Veteran' December 2009 
examination report that the Veteran is not likely to be able 
to hold any type of employment secondary to his 
symptomatology. 

In short, the competent evidence of record indicates that the 
Veteran's service-connected hepatitis C is productive of 
serious symptomatology which can be said to preclude 
employability.

Based on the above analysis, the Board concludes that a grant 
of TDIU is warranted under 38 C.F.R. § 4.16(a) (2009).  The 
benefit sought on appeal is accordingly granted.

ORDER

Entitlement to an increased initial evaluation of 60 percent, 
but not greater, for service-connected hepatitis C, for the 
entire appeal period, is granted.

TDIU is granted, subject to the laws and regulations 
governing the payment of monetary benefits.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


